DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claim 1 recites the limitations, "a means for securing the enclosure to an artificial voice generating device."
They have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder "means for" coupled with functional language without reciting sufficient structures to achieve the function.
Furthermore, the generic placeholder is not preceded by a structural modifier. The claim limitation(s) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Examiner has identified the corresponding structure at least in drawings 1, 8, 11, and 13.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP 2181 and MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections

Claim 8 is objected to because of the following informalities: Claim 8 recites “an speech generating system. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oba (US Patent #7676372) in view of Abolfathi et al. (US PGPUB #2009/0226017) further in view of Burgess et al. (US PGPUB #2007/0007661).

Regarding Claim 1, Oba discloses a sound output device enclosure for in an artificial voice generating system (col 3, lines 20-30 discloses having a sound device enclose with speech output unit element 9 to generate speech or voice), comprising:
a housing (Oba Fig. 1 element 3 for a housing for the computer control units), machined from a single unit of material (Oba Fig. 1 element 3 for a housing machined into a single unit) further comprising:
an interface chamber having an external port for allowing an external connection to an electronic interface module housed in the interface chamber (Oba Fig. 1 element 3 computer or electronic interface module 22 with a housing with computer components housed in the chamber, with an external fiber element 4 or a port for external connections to elements 7, and 9, also col 4, lines 20-30 discloses the computer being integrated with all the components in one housing);
a sound chamber (Oba col 4 lines 40-50 discloses having a signal processor 22 and a speech generation unit 23 with the computer housing element 3 and a sound output device element 9 with a chamber);
a cover plate secured to the housing such that the interface chamber and the sound chamber are completely enclosed (Oba Fig. 1 element 3 for having a housing that completely encloses both the single processor 22 or the interface means and the speech generation unit 23 or the sound means, with element 9 for housing completely enclosing the sound output device); and
a means for securing the enclosure to an artificial voice generating device (Oba col 4, lines 17-25 discloses the enclosed housing unit element 3 having a support element 5 for securing the unit to the body and element 10 to secure to the head), thereby creating the artificial voice generating system (Oba col 4, lines 20-40 discloses module 22 with a housing with computer components housed in the chamber and the speech generation unit element 23 along with the other components housing in element 3 creating the artificial voice generating system and outputting voice to loud speaker element 25).
Oba may not explicitly disclose wherein the interface chamber and the sound chamber share a separating wall; and an internal port through the separating wall through which a connecting wire wrapped in an insulator may pass, and a threaded inset for mounting the artificial voice generating system to an external structure, wherein the threaded offset passes mechanical stress through the enclosure to the artificial voice generating device.
However, Abolfathi (abstract: An intra-oral hearing appliance includes an actuator to provide bone conduction sound transmission) teaches wherein the interface chamber and the sound chamber share a separating wall (Abolfathi Fig. 1C for two adjacent chambers element 408A and 420 A in one housing with adjacent walls, and paragraph 60 for having a sound device body with two chambers); and
an internal port through the separating wall through which a connecting wire wrapped in an insulator may pass (Abolfathi ¶0060 discloses allowing communication or connection means for the components between the two chambers with the wire made of stainless steel or Nitinol. ¶0052 discloses having the wires embedded in elastomeric materials or insulation and protection means), and
a threaded inset for mounting the artificial voice generating system to an external structure (Abolfathi ¶0106 discloses using a screw or threaded inset for mounting the transducer or voice generator to an external structure such as a bone), wherein the threaded offset passes mechanical stress through the enclosure to the artificial voice generating device (Abolfathi ¶0106 discloses having the screw transmit signals or pass mechanical stress through the transducer and the bone).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the chambers (as taught by Abolfathi) in the sound device of Oba in order to house the actuator, transceiver, control electronic, and power supply (Abolfathi, ¶0060).
Oba and Abolfathi may not explicitly disclose wherein the interior of both the housing and the cover plate are coated with a first layer conductive copper flake electromagnetic interference and a second layer nonconductive conformal clear coating.
However, Burgess (abstract: An integrated circuit device mounted to the carrier substrate having at least one conductive terminal) teaches wherein the interior of both the housing and the cover plate are coated with a first layer conductive copper flake electromagnetic interference (Burgess ¶0056 discloses using conductive coatings made out of copper and ¶0062 with Table 2 discloses having the coating made out of copper flakes) and
a second layer nonconductive conformal clear coating (Burgess ¶0088 discloses applying a conformal coating to the components to protect from moisture).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the coatings (as taught by Burgess) in the sound device of Oba in order to protect the components from moisture (Burgess, ¶0088).

Regarding Claim 2, Oba in view of Abolfathi and Burgess discloses the device of claim 1 further comprising
a sound output speaker fitting within the sound chamber of the sound output housing in communication with the audio output module and with a sound generation port (Oba col. 4, lines 40-52 discloses a loudspeaker as part of the housing component element 3 that includes the sound generation unit element 23 and the speech output unit element 9).

Regarding Claim 3, Oba in view of Abolfathi and Burgess discloses the device of claim 2 further comprising
an audio output module fitting within the interface chamber of the sound output housing in communication with an audio output generating system (Oba col. 4, lines 20-55 discloses a sound output loudspeaker element 25 within the interface chamber of element 3 and including the sound generation unit element 23 and also having a sound output module element 9; col. 4, lines 20-50 discloses having a signal processor element 22 with a speech generation unit for generating sound along with a loud speaker element 25 contained in the computer housing unit element 3).

Regarding Claim 6, Oba in view of Abolfathi and Burgess discloses the device of claim 3 further comprising
a sound output generating an artificial voice of an improved quality upon activation of the sound output module (Oba col. 4, lines 20-30 discloses an enclose signal processing and speech generation unit for generating artificial speech and col. 15, lines 7-12 discloses amplifying the signal or increasing the volume by 15 dB therefore improving the quality of the voice or speech),
whereupon artificial voice output is generated by the audio output generating system communicating to the audio output module and delivering sound generating signals to the sound output speaker (Oba col. 4, lines 20-50 discloses an artificial speech generated by a speech generating unit to a speaker).
Regarding Claim 7, Oba in view of Abolfathi and Burgess discloses the housing of claim 1 but Oba may not explicitly disclose further comprising a threaded offset for mounting the artificial voice generating system to an external structure, wherein the threaded offset passes mechanical stress through the sound output device enclosure to the external structure.
However, Abolfathi (abstract: An intra-oral hearing appliance includes an actuator to provide bone conduction sound transmission) teaches a threaded offset for mounting the artificial voice generating system to an external structure (Abolfathi ¶0106 discloses using a screw or threaded inset for mounting the transducer or voice generator to an external structure such as a bone),
wherein the threaded offset passes mechanical stress through the sound output device enclosure to the external structure (Abolfathi ¶0106 discloses having the screw transmit signals or pass mechanical stress through the transducer and the bone).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a screw or threaded inset for mounting the transducer or voice generator to an external structure (as taught by Abolfathi) in the sound device of Oba in order to house the actuator, transceiver, control electronic, and power supply (Abolfathi, ¶0060).

Claims 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oba (US Patent #7676372) in view of Abolfathi et al. (US #2009/0226017) further in view of Burgess et al. (US #2007/0007661) and further in view of Sahyoun (US PGPUB #2002/0148678).

Regarding Claim 4, Oba in view of Abolfathi and Burgess discloses the device of claim 2 further comprising
a sound chamber with a volume (Oba col. 15, lines 7-12 discloses amplifying the signal or increasing the volume by 15 dB).
Oba, Abolfathi, and Burgess may not explicitly disclose a volume of between two and twenty times the area of a speaker cone multiplied by a cone travel distance.
However, Sahyoun (abstract: acoustic radiator designs to improve performance) teaches a volume of between two and twenty times the area of a speaker cone multiplied by a cone travel distance (Sahyoun ¶0036-¶0042 discloses having the volume as a function of the area of the baffle and maximizing the area of the stroke and therefore the volume of the speaker).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the area (as taught by Sahyoun) in the sound device of Oba in order to offer a symmetrical resistance for inward baffle (Sahyoun, ¶0042).

Regarding Claim 5, Oba in view of Abolfathi, Burgess, and Sahyoun discloses the device of claim 4 further comprising
a sound chamber with a volume (Oba col. 15, lines 7-12 discloses amplifying the signal or increasing the volume by 15 dB).
Oba, Abolfathi, and Burgess may not explicitly disclose a volume of between five and ten times the area of the speaker cone multiplied by the cone travel distance.
However, Sahyoun (abstract: acoustic radiator designs to improve performance) teaches a volume of between five and ten times the area of the speaker cone multiplied by the cone travel distance (Sahyoun ¶0036-¶0042 discloses having the volume as a function of the area of the baffle and maximizing the area of the stroke and therefore the volume of the speaker).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the area (as taught by Sahyoun) in the sound device of Oba in order to offer a symmetrical resistance for inward baffle (Sahyoun, ¶0042).

Claims 8, 11, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oba (US Patent #7676372) in view of Abolfathi et al. (US PGPUB #2009/0226017) further in view of Burgess et al. (US #2007/0007661) and further in view of Wikel et al. (US PGPUB #2006/0057973).

Regarding Claim 8, Oba discloses a sound output device enclosure for in an artificial voice generating system (col. 3, lines 20-30 discloses a sound device enclosed with speech output unit element 9 to generate speech or voice), comprising:
a sound output housing (Oba Fig. 1 element 3 for a housing for the computer control units) further comprising:
an interface chamber having an external antenna connection for allowing an external connection from an independent transmitter to an electronic interface module housed in the interface chamber (Oba col. 4, lines 20-50 discloses a computer housing element 3 with signal processing means element 22 inside the chamber of element 3; col. 29, lines 45-50 discloses using wireless links with the device);
a sound chamber (Oba col. 4, lines 40-50 discloses a signal processor 22 and a speech generation unit 23 with the computer housing element 3 and a sound output device element 9 with a chamber),
an external sound output housing surface (Oba Fig. 1: element 3 an external housing containing computer and loudspeaker); and
an audio output module fitting within the interface chamber of the sound output housing in communication with an speech generating system (Oba col. 4, lines 20-55 discloses a sound output loudspeaker element 25 within the interface chamber of element 3 and including the sound generation unit element 23 and also having a sound output module element 9);
a sound output speaker fitting within the sound chamber of the sound output housing in communication with the audio output module and with a sound generation port (Oba col. 4, lines 20-50 discloses a signal processor element 22 with a speech generation unit for generating sound along with a loud speaker element 25 contained in the computer housing unit element 3);
an externally accessible control interface with controls for activating and controlling the sound output device (Oba col. 4, lines 1-10 discloses an audio gain adjustments to both microphones and col. 23, lines 15-25 discloses external controls for the user to switch between speech, images, and loudspeaker); and
a pendant attachment point allowing the sound output device to be secured about the body of a user (Oba Fig. 1 elements 5 and 10 for using support attachments to allow the sound output device element 9 with the computer element 3 to be secured about the body functionally equivalent to a pendant);
wherein the sound output device generates artificial voice of an improved quality upon activation of the sound output module (Oba col. 4, lines 35-55 discloses using a speech generation unit 23 to recognize speech from the signal processing unit element 22 and outputting sound to the sound output module element 9),
whereupon artificial voice output is generated by the speech generating system communicating to the audio output module and delivering sound generating signals to the sound output speaker (Oba col. 4, lines 35-55 discloses a speech generation unit 23 for generation speech to sound output unit element 9 and the loudspeaker or sound output speaker element 25),
while said sound output device is either secured about the body of the user through the pendant attachment point or by mating the sound output housing to the sound module cradle (Oba col. 4, lines 10-20 discloses using supports as shown in figure 1 elements 5 and 10 that are supports or pendant means to attach the sound output device to the body of the user).
Oba may not explicitly disclose wherein the interface chamber and the sound chamber share a separating wall; an internal port through the separating wall through which a connecting wire may pass; a cover plate secured to the housing such that the cover plate forms an airtight seal and separating the interface chamber and the sound chamber.
However, Abolfathi (abstract: an intra-oral hearing appliance that includes an actuator to provide bone conduction sound transmission) teaches
wherein the interface chamber and the sound chamber share a separating wall (Abolfathi Fig. 1C shows two adjacent chambers element 408A and 420A in one housing with adjacent walls, and ¶0060 discloses the appliance has a body portion 442 that supports two chambers 446A, 446B that house the actuator, transceiver, control electronic, and power supply, among others and allows for communication between the two, Fig. 3B);
an internal port through the separating wall through which a connecting wire may pass (Abolfathi ¶0060 discloses allowing communication or connection means for the components between the two chambers with the wire made of stainless steel or Nitinol and ¶0052 discloses having the wires embedded in elastomeric materials or insulation and protection means);
a cover plate secured to the housing such that the cover plate forms an airtight seal and separating the interface chamber and the sound chamber (Abolfathi ¶0015 discloses a cover on the housing of the transducer and second chamber or sound chamber with a non-compressible material or a cover plate or coving the components in the housing, and Fig. 1C for two adjacent but separate chambers).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the chambers (as taught by Abolfathi) in the sound device of Oba in order to house the actuator, transceiver, control electronic, and power supply (Abolfathi, ¶0060).
Oba and Abolfathi may not explicitly disclose the interior of the housing and the cover plate being coated with a first layer conductive copper flake electromagnetic interference and a second layer nonconductive conformal clear coating.
However, Burgess (abstract: an integrated circuit device mounted to the carrier substrate and having at least one conductive terminal) teaches the interior of the housing and the cover plate being coated with a first layer conductive copper flake electromagnetic interference (Burgess ¶0056 discloses using conductive coatings made out of copper and ¶0062 with table 2 for having the coating made out of copper flakes) and a second layer nonconductive conformal clear coating (Burgess ¶0088 discloses applying a conformal coating to the components to protect from moisture).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to use the coatings (as taught by Burgess) in the sound device of Oba in order to protect the components from moisture (Burges, ¶0088).
Oba, Abolfathi, and Burgess may not explicitly disclose a housing mateable with a quick release cradle. 
However, Wikel (abstract: an adapter for a modular wireless communication device) teaches a housing mateable with a quick release cradle (Wikel ¶0017 discloses putting communication device in a cradle with audio jack connection for quick release).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the cradle (as taught by Wikel) in the sound device of Oba in order to support the modular wireless communication device (Wikel, ¶0020).

Regarding Claim 11, Oba in view of Abolfathi, Burgess, and Wikel discloses the system of claim 8 further comprising
an external link toggle (Oba col. 29, lines 40-50 discloses using external wireless links and Bluetooth or device with a toggle for communicating with the sound system),
wherein triggering the external link toggle invokes a software stack that resets and initiates a communications link between the sound output device and an external audio generator (Oba col. 30, lines 1-10 discloses software stack for the sound device and audio generator for upgrading and operating the device).

Regarding Claim 14, Oba in view of Abolfathi, Burgess, and Wikel discloses the system of claim 8 but Oba, Abolfathi, and Burgess may not explicitly disclose further comprising a lanyard attached to the pendant attachment point, wherein said lanyard when placed around the neck of a user positions the sound output module within 30 centimeters of the mouth of the user.
However, Wikel (abstract: an adapter for a modular wireless communication device) teaches a lanyard attached to the pendant attachment point (Wikel Fig. 1 element 110: a lanyard having a pendant attachment point),
wherein said lanyard when placed around the neck of a user positions the sound output module within 30 centimeters of the mouth of the user (Wikel Fig. 1 element 110: the lanyard hanging the device element 900 around the users neck within centimeters of the mouth).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a lanyard having a pendant attachment (as taught by Wikel) in the sound device of Oba in order to support the modular wireless communication device (Wikel, ¶0020).

Claims 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oba (US Patent #7676372) in view of Abolfathi et al. (US PGPUB #2009/0226017) further in view of Burgess et al. (US #2007/0007661) and further in view of Wikel et al. (US PGPUB #2006/0057973) and Sahyoun (US #2002/0148678).

Regarding Claim 9, Oba in view of Abolfathi, Burgess, and Wikel discloses the system of claim 8 further comprising
a sound chamber with a volume (Oba col. 15, lines 7-12 discloses amplifying the signal or increasing the volume by 15 dB).
Oba, Abolfathi, Burgess, and Wikel may not explicitly disclose a volume of between two and twenty times the area of the speaker cone multiplied by the cone travel distance.
However, Sahyoun (abstract: acoustic radiator designs to improve performance) teaches a volume of between two and twenty times the area of the speaker cone multiplied by the cone travel distance (Sahyoun ¶0036-¶0042 discloses having the volume as a function of the area of the baffle and maximizing the area of the stroke and therefore the volume of the speaker).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the area (as taught by Sahyoun) in the sound device of Oba in order to offer a symmetrical resistance for inward baffle (Sahyoun, ¶0042).

Regarding Claim 10, Oba in view of Abolfathi, Burgess, Wikel, and Sahyoun discloses the system of claim 9 further comprising
a sound chamber with a volume (Oba col. 15, lines 7-12 discloses amplifying the signal or increasing the volume by 15 dB).
Oba, Abolfathi, Burgess, and Wikel may not explicitly disclose a volume of between five and ten times the area of the speaker cone multiplied by the cone travel distance.
However, Sahyoun (abstract: acoustic radiator designs to improve performance) teaches a volume of between five and ten times the area of the speaker cone multiplied by the cone travel distance (Sahyoun ¶0036-¶0042 discloses having the volume as a function of the area of the baffle and maximizing the area of the stroke and therefore the volume of the speaker).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the area (as taught by Sahyoun) in the sound device of Oba in order to offer a symmetrical resistance for inward baffle (Sahyoun, ¶0042).

Claims 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oba (US Patent #7676372) in view of Abolfathi et al. (US PGPUB #2009/0226017) further in view of Burgess et al. (US #2007/0007661) and further in view of Wikel et al. (US PGPUB #2006/0057973) and Stone et al. (US Patent #6346088).

Regarding Claim 12, Oba in view of Abolfathi, Burgess, and Wikel discloses the system of claim 8 but Oba, Abolfathi, and Burgess may not explicitly disclose further comprising a sound output housing with three or more marginal alignment recesses, a ferromagnetic backing plate and magnet recesses backed by the ferromagnetic backing plate.
However, Wikel (abstract: an adapter for a modular wireless communication device) teaches a sound output housing with three or more marginal alignment recesses (Wikel Fig. 2, element 210,220, and 130 for three alignment means functional equivalent to alignment recess for the communications device element 900).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a lanyard having a pendant attachment (as taught by Wikel) in the sound device of Oba in order to support the modular wireless communication device (Wikel, ¶0020).
Oba, Abolfathi, Burgess, and Wikel may not explicitly disclose a ferromagnetic backing plate and magnet recesses backed by the ferromagnetic backing plate.
However, Stone (abstract: an apparatus for mounting a portable massaging machine to a support member having a seat portion) teaches a ferromagnetic backing plate and magnet recesses backed by the ferromagnetic backing plate (Stone col. 19, lines 10-30 discloses securing an apparatus to a cradle using magnetic means and col. 19, lines 1-5 discloses using magnets to attract two components together).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the magnets (as taught by Stone) in the sound device of Oba in order to magnetize the backboard to attract other members (Stone, col. 19, lines 1-6).

Regarding Claim 13, Oba in view of Abolfathi, Burgess, Wikel, and Stone discloses the system of claim 12 but Oba, Abolfathi and Burgess may not explicitly disclose further comprising a sound module cradle with three or more alignment lugs, said lugs arranged to uniquely align with the marginal alignment recesses, and wherein the sound module cradle can be aligned with the sound module housing by a user of limited manual dexterity using the mating of the alignment lugs and the alignment recesses to align the sound module housing with the sound module cradle.
However, Wikel (abstract: an adapter for a modular wireless communication device) teaches a sound module cradle with three or more alignment lugs (Wikel Fig. 2, element 210,220, and 130 for three alignment means functional equivalent to alignment recess for the communications device element 900), said lugs arranged to uniquely align with the marginal alignment recesses (Wikel ¶0017 discloses the device coupled to the housing or aligning with the three recesses), and
wherein the sound module cradle can be aligned with the sound module housing by a user of limited manual dexterity using the mating of the alignment lugs and the alignment recesses to align the sound module housing with the sound module cradle (Wikel Fig. 2 element 130 for coupling with a sound jack for mating and easy release of device).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the cradle (as taught by Wikel) in the sound device of Oba in order to support the modular wireless communication device (Wikel, ¶0020).
Oba, Abolfathi, Burgess, and Wikel may not explicitly disclose two or more magnets that align with the magnet recesses, so that the attraction between the magnets and the ferromagnetic backing plate removably retains the sound output housing in the sound module cradle.
However, Stone (abstract: an apparatus for mounting a portable massaging machine to a support member having a seat portion) teaches two or more magnets that align with the magnet recesses (Stone col. 19, lines 10-30 discloses securing an apparatus to a cradle using magnetic means with two or more magnetic tracks, and col. 19, lines 1-5 discloses using magnets to attract two components together), 
so that the attraction between the magnets and the ferromagnetic backing plate removably retains the sound output housing in the sound module cradle (Stone col. 19, lines 1-5 discloses using back board magnetic attraction to attach components).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the magnets (as taught by Stone) in light of the teachings of Wikel to couple with a sound jack for mating and easy release of device (as taught by Wikel) in the sound device of Oba in order to magnetize the backboard to attract other members (Stone, col. 19, lines 1-6).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651